Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 01/18/2022.  
Claims 1-20 are currently pending.
The Drawings filed 11/15/2019 are approved by the examiner.
The IDS statement filed 11/15/2019 has been considered.  An initialed copy accompanies this action.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 20, in the reply filed on 01/18/2022 is acknowledged.  However, upon search and examination of the elected claims it was found claim 1 is directed to an allowable product.  Since claims 15-19 are directed to the process of making an allowable product, the restriction requirement between Groups I and II set forth in the Office action mailed 11/15/2021 is hereby withdrawn, and claims 15-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered. 
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art of record, Liang et al. (CN 107365121 A), Zuo et al. (CN 107365569 A), and Hojo et al. (WO 2004/024628 A1), fail to teach or suggest a composite phase-change material (or method of making and building material thereof) comprising a carbonate matrix of the formula Ca1-xMgxCO3 where x is 0.01-0.25.  English language machine translations of the foreign references have been provided with this correspondence.
Liang et al. teaches phase-change microcapsules coated with an inorganic material including a calcium-magnesium powder having a calcium carbonate content of 25-35% and a magnesium carbonate content of 15-20% (para. 0009-0011 and 0035).  Although the reference fails to indicate whether the basis of the carbonate contents are weight% or molar%, an analysis under either a molar or weight basis do not fall within or overlap the scope of the claimed x being 0.01-0.25.  Assuming the disclosed percentages are a molar basis, a blend of 25-35 mol.% calcium carbonate and 15-20 mol.% magnesium carbonate corresponds to a relative blend of xMgCO3-(1-x)CaCO3 where x is approximately 0.30-0.44 (calculated by taking the min and max values of direct relative percentages of the range endpoints); assuming the disclosed percentages are a weight basis, a blend of 25-35 wt.% calcium carbonate and 15-20 wt.% magnesium carbonate corresponds to a relative blend of xMgCO3-(1-x)CaCO3 where x is approximately 0.34-0.49 (calculated by taking the min and max values after converting the percentages of each carbonate assumed in weight to mols and determining the relative mol% of Ca and Mg).  In either case, the amount of Mg or MgCO3 in Liang et al. does not fall within, overlap, or touch claimed amount of 1-25 mol.%, and the reference fails to further teach or suggest any guidance or motivation that would lead a person of ordinary skill in the art to modify the relative amounts of Mg and Ca to arrive at or closer approach the claimed amount of Mg/x variable with any reasonable expectation of success.  
	Zuo et al. teaches a clay-based composite phase-change energy storage and deicing material comprising a porous clay material and low-temperature organic phase change material (para. 0002 and 0008).  The reference teaches the porous clay materials include calcite and dolomite among many other silicon- and aluminum-based species (para. 0010).  Calcite is known in the art as calcium carbonate, i.e., CaCO3, and dolomite is known in the art as calcium magnesium carbonate, i.e., CaMg(CO3)2 or Ca0.5Mg0.5CO3, neither of which correspond to the claimed Ca1-xMgxCO3 where x is 0.01-0.25.  The reference merely lists species of generic porous clay materials having fixed amounts magnesium and/or calcium in their carbonate minerals, and the reference fails to further teach or suggest any guidance, reason, or motivation that would lead a person of ordinary skill in the art to modify the relative amounts of Mg and Ca in the carbonate minerals to arrive at or closer approach the claimed amount of Mg/x variable with any reasonable expectation of success.  
	Hojo et al. is cited to show the general state of the art that, while carbonate compounds of the formula Ca1-xMgxCO3 overlapping the scope of the claimed carbonate matrix are indeed known in the art (see para. 0015-0016 teaching a Ca1-xMgxCO3 where x is 0.1-0.5), the carbonate compound is merely disclosed as being useful in other fields of food fortifiers, antacids, adhesives, plastics, rubbers, paints, inks, sealants, toothpastes, and paper fillers and obtains an improved whiteness over prior art carbonate compounds (para. 0002-0003), and at the time of the effective filing date a person of ordinary skill in the art would have no reason or motivation to provide this carbonate with a phase change substance/material (such as those disclosed in the Liang et al. or Zuo et al. references) with any reasonable expectation of success or yield of predictable results to obtain or arrive at the present invention of a composite phase-change material. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 26, 2022